Dismissed and Memorandum Opinion filed September 12, 2013.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00270-CV

                           JOSEPH WHITE, Appellant
                                         V.

                            TANISHA BURR, Appellee

                   On Appeal from the Co Civil Ct at Law No 3
                             Harris County, Texas
                        Trial Court Cause No. 1013015

                   MEMORANDUM                    OPINION


         This is an appeal from a judgment signed February 25, 2013. The clerk’s
record was filed April 18, 2013. No reporter’s record was filed. No brief was
filed.

         On July 2, 2013, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before, August 1, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM



      Panel consists of Justices Brown, Christopher, and McCally.




                                        2